Citation Nr: 1022002	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected chronic lumbosacral strain 
with degenerative disc disease (DDD) from May 25, 2005 to 
August 28, 2009.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected chronic lumbosacral strain 
with DDD from August 28, 2009.

3.  Entitlement to service connection for temporomandibular 
joint disorder (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION


The appellant served on active duty in the United States Army 
from May 1977 to August 1977 and from July 1981 to July 1985.  
The appellant also served in the United States Air Force from 
July 1986 to March 2002.

Procedural History

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2002, the appellant filed claims of entitlement to 
service connection for depressive disorder, bilateral hearing 
loss, tinnitus, lumbosacral strain, gastroesophageal reflux 
disease (GERD), sinusitis, arthritis of multiple joints, 
bilateral knee disabilities and hypertension.  A July 2002 
rating decision granted entitlement to service connection 
for: depressive disorder [assigning a 30 percent disability 
rating]; bilateral hearing loss [assigning a 10 percent 
disability rating]; tinnitus [assigning a 10 percent 
disability rating]; chronic lumbosacral strain [assigning a 
10 percent disability rating]; and GERD [assigning a 
noncompensable disability rating].  The July 2002 rating 
decision also denied entitlement to service connection for: 
sinusitis; arthritis of multiple joints; bilateral knee 
disabilities; and hypertension.  The appellant submitted a 
Notice of Disagreement (NOD) in March 2003 and a Statement of 
the Case (SOC) was issued in October 2003.  The appellant did 
not submit a VA Form 9 [Substantive Appeal] to perfect his 
appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In May 2005, the appellant submitted new claims of: 
entitlement to increased disability ratings for depressive 
disorder and bilateral hearing loss; petitions to reopen his 
previously denied claims of entitlement to service connection 
for arthritis of multiple joints, bilateral knee disabilities 
and sinusitis; and entitlement to service connection for DDD 
and TMJ.  The December 2005 rating decision: [the subject of 
this appeal] continued the 30 percent disability rating for 
depressive disorder; continued the 10 percent disability 
rating for bilateral hearing loss; continued the 10 percent 
disability rating for chronic lumbosacral strain, but 
included DDD; declined to reopen the appellant's previously 
denied claims of entitlement to service connection for 
arthritis of multiple joints and a bilateral knee disability; 
and denied service connection for TMJ.  

The appellant submitted a NOD with all of the aforementioned 
issues in February 2006 and a SOC was issued in July 2006.  
The appellant timely perfected his appeal in October 2006.  A 
July 2006 rating decision granted entitlement to service 
connection for bilateral knee chondromalacia patella, 
assigning a 10 percent disability rating for each knee.  In 
view of the foregoing, these issues have been resolved and 
are no longer before the Board.  See generally Grantham v. 
Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

Supplemental SOCs were issued in December 2006 and April 2007 
pertaining to the issues of depressive disorder, chronic 
lumbosacral strain with DDD, bilateral hearing loss, 
arthritis of multiple joints and TMJ.  In December 2007, the 
appellant participated in a Board video conference hearing 
with the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the appellant's 
claims file.

These claims came before the Board in February 2008.  At that 
time, the Board denied the appellant's claims of entitlement 
to increased disability ratings for depressive disorder and 
bilateral hearing loss.  The appellant's petition to reopen 
his claim of entitlement to service connection for arthritis 
of multiple joints was granted and the issues of: entitlement 
to an increased disability rating for chronic lumbosacral 
strain with DDD; entitlement to service connection [on the 
merits] for arthritis of multiple joints; and entitlement to 
service connection for TMJ were remanded to the Appeals 
Management Center (AMC) for further evidentiary development.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Review of the record reveals that the AMC 
has complied with the February 2008 Board remand directives.

In October 2008, the appellant had substantial lumbar spine 
surgery.  He was granted entitlement to a temporary total 
evaluation from October 8, 2008 through April 30, 2009.  
Thereafter, his disability rating was reduced back to the 
previously assigned 10 percent.

A November 2009 rating decision granted entitlement to 
service connection for degenerative joint disease of the 
right wrist, left wrist, right elbow and left elbow 
[assigning a 10 percent disability rating for each joint], 
effective May 25, 2005.  As such, these issues have been 
resolved and are no longer before the Board.  See generally 
Grantham, supra; Barrera, supra.  The Board also notes that 
the November 2009 rating decision increased the appellant's 
service-connected chronic lumbosacral strain from 10 percent 
to 20 percent disabling, effective August 28, 2009.

In May 2005, the appellant stated that he wished to reopen 
his previously denied claim of entitlement to service 
connection for sinusitis.  It appears that this issue was 
never adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this issue and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for TMJ is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC, in Washington, DC.  The 
appellant will be notified if any further action on his part 
is required.
FINDINGS OF FACT

1.  Prior to August 28, 2009, the appellant's chronic 
lumbosacral strain with DDD was manifested by: forward 
flexion of the thoracolumbar spine limited to no less than 75 
degrees; combined range of motion of the thoracolumbar spine 
of more than 120 degrees; no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour; and no evidence of ankylosis of the 
entire thoracolumbar spine or incapacitating episodes.

2.  As of August 28, 2009, the appellant's chronic 
lumbosacral strain with DDD was manifested by: forward 
flexion of the thoracolumbar spine limited to 55 degrees.  
There was no evidence of ankylosis of the entire 
thoracolumbar spine or incapacitating episodes.

3.  The competent medical evidence does not show that the 
appellant's chronic lumbosacral strain with DDD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2009, the criteria for a disability 
rating in excess of 10 percent for chronic lumbosacral strain 
with DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2009).

2.  As of August 28, 2009, the criteria for a disability 
rating in excess of 20 percent for chronic lumbosacral strain 
with degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5237 (2009).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in June 2005, November 2005, 
May 2008 and September 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Court 
held that to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit overruled the Vazquez-Flores in part, 
striking claimant-tailored and "daily life" notice 
elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  See 
Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  This was accomplished by the May 2008 and September 
2008 notice letters.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
November 2005 and August 2009.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The August 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

Specific Schedular Criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2009).
Intervertebral disc syndrome may be alternatively rated under 
the Formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  This formula, however, requires 
incapacitating episodes, with bed rest as prescribed by a 
physician.  See Note (1).  In this case, there is no medical 
evidence anywhere of record of physician-prescribed bed rest.  
More over, as has been noted above, there is of record no 
diagnosis of intervertebral disc syndrome, and virtually no 
evidence of neurological problems.

Thus, with respect to the current schedular criteria the 
appellant's service-connected lumbar spine disability will be 
rated using only the General Rating Formula for Diseases and 
Injuries of the Spine.

A.  Rating in Excess of 10 Percent

During the pendency of the appeal, the appellant participated 
in a VA spine examination on August 28, 2009, showing a 
decline in his service-connected chronic lumbosacral strain 
with DDD.  It was as of that date that the AMC subsequently 
assigned a 20 percent disability rating.  The evidence 
associated with the claims file prior to the August 28, 2009 
assignment of the 20 percent disability rating consisted of 
VA outpatient treatment records, private medical records, a 
VA examination and lay statements.  VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).  

As noted above, a 20 percent disability rating is warranted 
under Diagnostic Code 5237 for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  These criteria are 
disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; Cf. Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].

In July 2004, the appellant reported low back pain, 
stiffness, and tenderness; left-sided radiculopathy and 
paresthesias going down the left buttocks into the proximal 
posterior thigh; and difficultly standing straight up, 
bending, and squatting.  He was subsequently diagnosed with 
low back strain with associated pain and spasm; and 
refractory low back pain with associated left-sided 
radiculopathy.

A magnetic resonance image of the lumbar spine, also dated 
July 2004, showed benign hemangioma in the central aspect of 
L4; loss of disc space height and signal at L4-L5 with a 
focal protrusion at the midline; evidence of neural 
displacement and compression centrally and in the lateral 
recess; and compression compounded by facet and ligamentum 
flavum hypertrophy.

Physical examination of the lumbar spine on July 19, 2004, 
showed active flexion to 75 degrees with complaints of pain 
(the report does not indicate at what point the pain began or 
ended); extension to "5 degrees past neutral"; normal knee 
jerks and ankle jerks, bilaterally; and negative straight leg 
raises bilaterally.  There was no list, scoliosis, paraspinal 
muscle spasm, or weakness.  The examiner diagnosed the 
appellant with lumbosacral strain and degenerative disc 
disease of the lumbar spine.
In November 2005, the appellant participated in a VA spine 
examination, wherein he reported near-constant low back pain 
of intensity 3/10 that prevented him from standing for more 
than twenty minutes at a time.  Physical examination of the 
lumbar spine revealed pain localized in the lumbar area and 
that did not radiate; normal gait, without the use of an 
assistive device; and additional pain on flare-ups (although 
the appellant could not discern any additional loss of range 
of motion during flare-ups).  There was mild tenderness, but 
no spasm or weakness.  Range of motion findings revealed 
forward flexion to 85 degrees ("limited by pain").  Upon 
repetition, there was no increase in loss of range of motion 
due to pain, fatigue, or weakness.  Knee jerks and ankle 
jerks were equal bilaterally.  The examiner diagnosed the 
appellant with chronic lumbosacral strain.  

In September 2008, the appellant participated in a private 
low back evaluation.  At that time he reported continued back 
and leg radiculopathy.  A September 2008 discography was 
reviewed.  It showed a normal nucleogram at L3-L4 (although 
there was a small disc bulge); a large posterior intradiscal 
disruption at L4-L5; central disc herniation; contact of the 
left L5 nerve root, with spinal stenosis (narrowing of one or 
more areas in the spine, often resulting in pressure on the 
spinal cord or spinal nerves); and internal disruption with 
broad-based disc bulging at L5-S1, but with no apparent 
significant stenosis at that level.  The examiner noted 
"fairly significant" concordant back pain complaints at the 
L5 level and the L5-S1 level.  The examiner diagnosed the 
appellant with chronic back pain with mild leg radiculopathy; 
positive lumbar discogram, L4-L5 and L5-S1; disc herniation 
with spinal stenosis, L4-L5; and degenerative changes of L5-
S1.

In October 2008, the appellant underwent back surgery at a 
private hospital, for which he was assigned a temporary total 
rating, discussed above.

The range of motion findings noted above do not more nearly 
approximate the limitation required to warrant a 20 percent 
disability rating [specifically, forward flexion of the 
lumbar spine not greater than 60 degrees and combined range 
of motion not greater than 120 degrees].  In fact, for the 
time period in question, the appellant has demonstrated 
almost consistently normal range of motion findings.  
Additionally, while the Board is aware of the initial July 
2004 notation of muscle spasms, it appears that this 
condition did not continue.  The remaining treatment records 
specifically state that the appellant did not exhibited 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The Board can not identify any medical evidence which 
contradicts the findings of the November 2005 VA examiner and 
the appellant has pointed to none.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

Therefore, the appellant's service-connected lumbar spine 
disability does not warrant an increased disability rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  Based on this record, and for reasons stated 
above, the Board finds that the appellant is not entitled to 
a disability rating in excess of 10 percent prior to August 
28, 2009, under the current schedular criteria.

DeLuca Consideration

In evaluating the appellant's increased rating claim, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2009).  See DeLuca, supra.

The Board recognizes the appellant's complaints of pain as a 
result of his lumbar spine disability.  However, during the 
November 2005 VA examination, despite the manifestation of 
pain, the appellant was able to maintain forward flexion up 
to 85 degrees.  Further, there was no indication that the 
appellant displayed weakness, fatigue, incoordination, or 
lack of endurance of the lumbar spine.  The VA examiner noted 
no muscle spasms at the time of the examination.  However, in 
as much as the appellant does experience such symptomatology, 
muscle spasms of the back are specifically contemplated by 
the currently assigned 10 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  Additionally, 
the November 2005 VA examination report indicated that the 
appellant denied any periods of incapacitation which required 
a physician's care.

No competent medical opinion contradictory to that of the 
November 2005 VA examiner is of record.  The Board is unable 
to identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.  The 
10 percent rating adequately compensates the appellant for 
any functional impairment attributable to his lumbar spine 
disability prior to August 28, 2009.  See 38 C.F.R. §§ 4.1, 
4.10 (2009).

B.  Rating in Excess of 20 Percent

The evidence dated since the assignment of the 20 percent 
disability rating for lumbosacral strain with DDD, on August 
28, 2009, consists of the appellant's lay statements and the 
August 2009 VA examination report.  As previously noted, the 
appellant's disability evaluation was increased to 20 percent 
disabling as of August 28, 2009, due to the findings on the 
August 2009 VA spine examination report.
In order to warrant the next higher 40 percent disability 
rating for a lumbosacral strain, there must be evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis is defined as "immobility and consolidation 
of a joint due to a disease, injury, surgical procedure."  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th Ed. 1987)].

At the time of his August 2009 VA examination, the appellant 
reported continued bilateral paraspinal lumbar muscular 
discomfort with spasm.  He reported daily pain of intensity 
6/10, with flare-ups, brought on by excessive walking, which 
lasted several hours at a time.  His gait was abnormal and 
favored the right side.  He denied any weakness or 
fatigability at the time of the examination.  Physical 
examination showed mild tenderness in the lumbar paraspinal 
muscles in the L2 and L3 range.  There was no tenderness in 
the vertebral column; no gross misalignment; and no spasm.  
Range of motion testing showed forward flexion to 55 degrees.  
During all range of motion testing, there was "discomfort" 
throughout the exercises.  All range of motion testing was 
equal as to active and passive motion.  The examiner 
diagnosed the appellant with lumbosacral degenerative disc 
disease with herniated discs requiring surgery in 2008.  

The Board also notes that ankylosis of the entire 
thoracolumbar spine was not demonstrated during the August 
2009 VA spine examination.  Because the spine could flex, it 
was definitionally not ankylosed.

Accordingly, the criteria for the assignment of a 40 percent 
schedular disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine are not met.  As the 
criteria for a 40 percent disability rating are not met, the 
criteria for the still higher 50 or 100 percent disability 
ratings are also manifestly not shown.

DeLuca Considerations

In evaluating the appellant's increased rating claim, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2009).  See DeLuca, supra.
The Board recognizes the appellant's complaints of pain as a 
result of his lumbar spine disability.  However, during the 
August 2009 VA examination, despite the manifestation of 
pain, the appellant was able to maintain forward flexion up 
to 55 degrees.  Further, there was no indication that the 
appellant displayed weakness, fatigue, incoordination, or 
lack of endurance of the lumbar spine.

No competent medical opinion contradictory to that of the 
November 2005 VA examiner is of record.  The Board is unable 
to identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.  The 
current 20 percent rating adequately compensates the 
appellant for any functional impairment attributable to his 
lumbar spine disability from August 28, 2009.  See 38 C.F.R. 
§§ 4.1, 4.10 (2009).

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
More over, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
chronic lumbosacral strain with DDD and the Board has been 
similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected spine 
disability.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's chronic lumbosacral strain with DDD presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321 (b)(1) (2009).

IV.  Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to an increased 
disability rating in excess of the 10 percent prior to August 
28, 2009 and in excess of 20 percent from August 28, 2009.  
The benefit sought on appeal is accordingly denied.
In adjudicating the current appeal for an increased rating 
the Board has also not overlooked the Court's recent holding 
in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) 
(holding that claims for higher evaluations also include a 
claim for a total rating based on individual unemployability 
(TDIU) when the appellant claims he is unable to work due to 
a service connected disability).  Although the appellant has 
indicated that he was unable to work during the August 2009 
VA examination, following his October 2008 spine surgery, the 
September 2008 private examiner noted "[w]e certainly would 
expect that once the patient has appropriate surgical 
intervention and has had some time for healing[,] that he 
would be able to return and do a normal job occupation."  As 
such, the Board does not find the appellant has indicated he 
is unemployable.


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected chronic lumbosacral strain 
with DDD, from May 25, 2005 to August 28, 2009, is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected chronic lumbosacral strain 
with DDD from August 28, 2009 is denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim of entitlement to service connection for TMJ.

The Board finds that a medical examination and opinion are 
necessary before it can rule definitively on this claim.  VA 
must provide a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if (1) the record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (2) the evidence establishes that an 
event, injury, or disease occurred during service, or that 
certain diseases manifested during the applicable presumptive 
period; and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006); 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

Service treatment records show that in June 2000, he 
presented for treatment and reported a pulsating sensation in 
the back of his head that had been ongoing for the past 
month.  A July 2000 medical treatment report shows that the 
appellant reported that his head was "pounding" for the 
past month.  A July 2000 dental treatment report shows that 
the appellant reported pain radiating on both sides of his 
head that increased significantly throughout the course of 
the day.  Physical examination revealed both 
temporomandibular joints were tender on palpation when the 
appellant opened his jaw.  The appellant was given 
instructions to return for further evaluation of possible TMJ 
if his symptoms persisted.

In October 2000, the appellant returned to the dentist for 
further TMJ evaluation.  The appellant reported grinding his 
teeth and clenching habits.  The examiner diagnosed the 
appellant with bilateral myofascial pain; explained to the 
appellant the mechanism of TMJ; and took an impression so 
that a nightguard could be built for the Veteran.  In 
November 2000, the appellant obtained his nightguard.

There is no post-service medical evidence of a current 
diagnosis of TMJ; however, a statement from the appellant's 
representative, dated July 2007, indicated that the appellant 
"continue[s] to have ongoing treatment" for his TMJ.  In 
addition, at the appellant's December 2007 personal hearing, 
he offered testimony that implied that he continues to wear 
the nightguard.

Here, the evidence shows that (1) the appellant has 
persistent or recurrent symptoms of a disability (he 
continues to wear a prescribed nightguard for his TMJ 
symptoms); (2) an event, injury, or disease occurred during 
service (the appellant was diagnosed with TMJ pain and was 
prescribed a nightguard to alleviate his symptoms); and (3) 
the evidence shows that the appellant's current disability 
may be associated with active service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

As to the third element above, the appellant claims that he 
currently has the same disability that affected him during 
service (TMJ), but there is no competent nexus opinion in the 
record.  It is well settled that neither the Board nor a 
person who lacks the relevant medical training is qualified 
to render etiology opinions that require medical experience, 
training, or education.  Barr, supra; McLendon, supra.  
Therefore, the Board must remand the claim for a VA 
examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to schedule 
the appellant for an appropriate VA 
examination for the purpose of 
ascertaining (1) whether the appellant 
currently has a diagnosed condition 
that affects his jaw, to include 
temporomandibular joint disorder (TMJ); 
and (2) whether any current disability 
of the jaw, including TMJ, is causally 
related to the appellant's period of 
active service.  The examination report 
should reflect that the VA examiner has 
thoroughly reviewed the claims folder.  
All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.

Based on a review of the claims folder, 
the VA examiner should provide an 
opinion as to whether it is at least as 
likely as not that any disability of 
the jaw, including TMJ, is causally 
related to the appellant's period of 
active service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


